DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
The amendment filed 07/06/2022 has been filed.  Claims 1-10 and 12-20 remain pending in the application.  Claims 12-20 remain withdrawn in the application.  Applicant’s cancelation of claim 11 has overcome the 112d rejection of claim 11 previously set forth in the Final Office Action mailed 06/02/2022.  Applicant’s amendment to claim 3 has overcome the 112b rejection regarding claim 3 previously set forth in the Final Office Action mailed 06/02/2022.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet.
Regarding claim 1, Corquillet teaches
Forming a steel part through the use of a forming tool [0026, Corquillet], which examiner submits is equivalent to a form hardening process.
A steel composition comprising silicon of 0.001-3.0 weight % [0044, Corquillet].
A multiphase steel that can comprise two phases, such as ferrite and martensite [0065, Corquillet], thus being dual phase.
Heat the steel above Ac1 and below Ac3, forming austenite, which examiner submits meets an annealing temperature above an austenization temperature [0057, Corquillet].  After heating, the part is placed in a forming tool to hot-form said part [0026, Corquillet], a "forming tool" meaning any tool that allows a part to be obtained from a blank [0029, Corquillet] which the examiner submits includes a press.  The forming tool cools the part into a multiphase steel [0027, Corquillet].
The steel has Ac1 and Ac3 temperatures and is annealed between those temperatures [0025, Corquillet].
Corquillet does not specifically disclose “an Ac1 temperature above 715°C and an Ac3 temperature above 950°C”, however the examiner submits that overlapping Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet.  The examiner notes that Ac1 and Ac3 temperatures are dependent upon the steel composition, as is recognized by the applicant [page 4 lines 15-26, instant spec], the examiner further notes that Corquillet discloses steel with an overlapping steel composition with the instant application’s steel as shown below in Table 1.  The examiner submits that one of ordinary skill in the art would expect Ac1 temperatures that overlap with 715°C and greater and Ac3 temperatures that overlap with 950°C and greater to naturally flow from the steel of Corquillet because it comprises an overlapping steel composition with the steel of the instant application.  See MPEP 2145 and 2144.05(I).
Table 1

Instant application, mass% [page 6 lines 22-23, instant spec]
Corquillet, weight% [0009]
C
0.02-0.12 [page 6 line 25]
0.01-0.50 [0010]
Mn
0.5-2.0 [page 6 line 27]
0.50-3.0 [0011]
Si
0.5-2.0 [page 6 line 26]
0.001-3.0 [0012]
Al
0.5-1.5 [page 6 line 29]
0.005-3.0 [0013]
Mo
Not specified
≤1.0 [0014]
Cr
0.3-1.0 [page 6 line 28]
≤1.5 [0015]
P
Not specified
≤0.10 [0016]
Ti
<0.20 [page 6 line 31]
≤0.20 [0017]
V
Not specified
≤1.0 [0018]
Ni
Not specified
≤2.0 [0020] optional
Cu
Not specified
≤2.0 [0021] optional
S
Not specified
≤0.05 [0022] optional
Nb
<0.20 [page 6 line 30]
≤0.15 [0023] optional
Fe and impurities
Balance [page 6 line 33]
Balance [0023]


The steel is soaked at the annealing temperature to form 25-75% austenite which then forms hardening phases such as martensite and bainite upon cooling [0079, Corquillet].  After cooling the steel comprises 25-75% ferrite, meaning upon entering the cooling press the microstructure was a matrix of ferrite and austenite [0082, Corquillet].  The examiner notes that the recitation of “only partial austenization of the dual phase steel occurs, yielding a matrix that includes ferritic and austenitic components when the dual phase steel enters the cooling press” is merely an instance of functional language which is considered to simply mean that the annealing is not held for so long at an austenizing temperature that the entire steel becomes austenite, absent concrete evidence to the contrary.  See MPEP 2173.05(g).  This functional language limitation is met as the steel only forms 25-75% austenite before cooling with the rest being ferrite, meaning only partial austenization of the steel occurred.
Regarding claim 2, Corquillet teaches heating blanks for a soak time above Ac1 and below Ac3 [0098, Corquillet] which examiner notes overlaps with the instantly claimed above “800°C and less than the Ac3 temperature” for any steel that has an Ac3 value above 800°C which includes, but is not limited to, the embodiments described in [0106, Corquillet] and [0113, Corquillet].  The examiner notes that the overlap between the annealing temperatures of Corquillet and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Corquillet teaches that during annealing the soak time is dependent upon steel thickness, for a thickness of 0.3-3 mm the soak time is 10-1000 seconds [0080, Corquillet] and further as discussed the steel of Corquillet meets the limitation of partial austenization.  The examiner notes that the overlap of the soak time of the instant application and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Corquillet does not specifically teach the tool used for annealing, however the examiner submits it would be obvious to one of ordinary skill in the art to use a furnace for the purpose of annealing because furnaces are well known heating apparatuses in the art of metallurgy to one of ordinary skill.
Regarding claim 4, the examiner notes that the recitation “wherein the Ac3 value of the dual-phase steel is high enough that the degree of austenization occurring with the dwell and time and the temperature is between 50 volume % and 90 volume %” is an instance of functional language which is considered to merely require an Ac3 value, annealing temperature, and dwell time that achieves the instantly claimed austenite amount.  Since Corquillet teaches soaking at an annealing temperature to form 25-75% austenite by area, the examiner submits that overlapping values of Ac3 temperature, annealing duration, and temperature naturally flowing from Corquillet would have reasonably met the aforementioned function; and the examiner further notes that area measurements are equivalent to volume measurements in terms of microstructure measurements [0079, Corquillet].  The examiner notes that the overlap of the austenite content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5 and 9, Corquillet teaches a cooling rate in the forming tool at a rate high enough to form the desired microstructure, preferably greater than 10°C/sec [0081, Corquillet], the examiner notes that °C/sec and K/sec are equivalent.  The examiner notes that the overlap of the cooling rates of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6-7, Corquillet teaches transferring the heated steel into a forming tool for forming and cooling immediately after heating and soaking [0058, Corquillet].  The examiner submits that this means the loading temperature should be about the same as the annealing temperature range, which as discussed above is between Ac1 and Ac3, because if the steel is “immediately” transferred to the forming tool then no time should pass in which the material would have cooled and thus the temperature when the steel is loaded into the tool should be about the same as it was when the annealing step ends.  As discussed above, Ac1 and Ac3 values that overlap with the instantly claimed Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet because Corquillet and the instant application disclose overlapping steel compositions, which means loading temperatures that overlap with the temperature range of 715°C and above would naturally flow from the steel of Corquillet.  The examiner notes that the overlap of the loading temperature of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Corquillet teaches steel comprising an aluminum content of 0.005-3.0 weight % [0045, Corquillet].  The examiner notes that the overlap of the aluminum content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet, as applied to claims 1-7 and 9-11 above, and further in view of Schwinghammer et al. (US 2014/0020795 A1), herein Schwinghammer.
As discussed above, independent claim 1 is obvious in view of Corquillet.  Corquillet does not disclose a loading temperature of 400-650°C, however the examiner submits that doing so would be obvious to one of ordinary skill in the art in view of Schwinghammer.  Schwinghammer teaches performing the quenching and forming at a lower temperature so as to achieve a delayed transformation of the austenite into martensite so as to avoid crack formation [0026, Schwinghammer] which occurs for steel blanks coated with zinc or a zinc alloy [0025, Schwinghammer].  Schwinghammer teaches to use a quenching and forming temperature in a range of 450-700°C [0044, claim 1, Schwinghammer].  Corquillet teaches the coating of steel with zinc or zinc alloys prior to cutting the steel into blanks [0056, Corquillet].  The examiner submits that it would be obvious to perform the delayed forming and quenching of steel as taught by Schwinghammer in order to avoid crack formation, and thus use a loading temperature of 450-700°C.  The examiner notes that the overlap of the loading temperatures of the instant claim and that of Corquillet modified by Schwinghammer is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet, in view of Eguchi et al. (US 5,746,842) herein Eguchi, in further view of Kami et al. (JP 4640130 B2 machine translation referred to herein as English equivalent) herein Kami.
Regarding claim 1, Corquillet teaches
Forming a steel part through the use of a forming tool [0026, Corquillet], which examiner submits is equivalent to a form hardening process.
A steel composition comprising silicon of 0.001-3.0 weight % [0044, Corquillet].
A multiphase steel that can comprise two phases, such as ferrite and martensite [0065, Corquillet], thus being dual phase.
Heat the steel above Ac1 and below Ac3, forming austenite, which examiner submits meets an annealing temperature above an austenization temperature [0057, Corquillet].  After heating, the part is placed in a forming tool to hot-form said part [0026, Corquillet], a "forming tool" meaning any tool that allows a part to be obtained from a blank [0029, Corquillet] which the examiner submits includes a press.  The forming tool cools the part into a multiphase steel [0027, Corquillet].
The steel has Ac1 and Ac3 temperatures and is annealed between those temperatures [0025, Corquillet].
Corquillet does not specifically disclose “an Ac1 temperature above 715°C and an Ac3 temperature above 950°C”, however the examiner submits that overlapping Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet.  The examiner notes that Ac1 and Ac3 temperatures are dependent upon the steel composition, as is recognized by the applicant [page 4 lines 15-26, instant spec], the examiner further notes that Corquillet discloses steel with an overlapping steel composition with the instant application’s steel as shown below in Table 1.  The examiner submits that one of ordinary skill in the art would expect Ac1 temperatures that overlap with 715°C and greater and Ac3 temperatures that overlap with 950°C and greater to naturally flow from the steel of Corquillet because it comprises an overlapping steel composition with the steel of the instant application.  See MPEP 2145 and 2144.05(I).  Further, it would be obvious to one of ordinary skill in the art to modify the steel of Corquillet to elements that would increase the Ac1 and Ac3 temperatures in view of Eguchi and Kami.  
Eguchi teaches a steel comprising a dual phase of martensite and ferrite [abstract, Eguchi], wherein certain elements are added to form the dual phase structure [Column 4 line 59-Column 5 line 3, Eguchi] and wherein the Ac3 value ranges from 850-960°C [Column 3 lines 3-4, Eguchi], which the examiner notes overlaps with the instantly claimed 950°C or higher.  Eguchi further teaches the use of silicon to increase Ac3 [Column 6 lines 1-18, Eguchi], using molybdenum to increase Ac3 and improve hardenability, toughness, and fatigue strength [Column 6 lines 44-53, Eguchi], using tungsten to increase Ac3 and improve toughness and fatigue strength [Column 6 lines 65-67, Eguchi], using vanadium to increase Ac3 and improve hardenability and fatigue strength [Column 7 lines 10-21, Eguchi], using aluminum to increase Ac3 and improve fatigue strength and toughness [Column 7 lines 22-36, Eguchi], and using titanium to increase Ac3 and increase fatigue and yield strengths [Column 7 lines 38-49, Eguchi].  It would have been obvious to use Si, Mo, W, V, Al, and Ti to increase the Ac3 values of the steel of Corquillet in order to form a martensite and ferrite dual phase structure as well as increase the steel’s toughness, hardenability, yield strength, and fatigue strength as taught by Eguchi.
Kami teaches that adding Al and Si will increase Ac1 and Ac3 as well as reduce the variation in mechanical characteristics and increase strength and elongation [0017, 0021, 0035, Kami].  It would have been obvious to use amounts of Al and Si that would increase the Ac1 and Ac3 temperatures as well as reduce the variation in mechanical characteristics and increase the strength and elongation of the steel of Corquillet as taught by Kami.
Table 1

Instant application, mass% [page 6 lines 22-23, instant spec]
Corquillet, weight% [0009]
C
0.02-0.12 [page 6 line 25]
0.01-0.50 [0010]
Mn
0.5-2.0 [page 6 line 27]
0.50-3.0 [0011]
Si
0.5-2.0 [page 6 line 26]
0.001-3.0 [0012]
Al
0.5-1.5 [page 6 line 29]
0.005-3.0 [0013]
Mo
Not specified
≤1.0 [0014]
Cr
0.3-1.0 [page 6 line 28]
≤1.5 [0015]
P
Not specified
≤0.10 [0016]
Ti
<0.20 [page 6 line 31]
≤0.20 [0017]
V
Not specified
≤1.0 [0018]
Ni
Not specified
≤2.0 [0020] optional
Cu
Not specified
≤2.0 [0021] optional
S
Not specified
≤0.05 [0022] optional
Nb
<0.20 [page 6 line 30]
≤0.15 [0023] optional
Fe and impurities
Balance [page 6 line 33]
Balance [0023]


The steel is soaked at the annealing temperature to form 25-75% austenite which then forms hardening phases such as martensite and bainite upon cooling [0079, Corquillet].  After cooling the steel comprises 25-75% ferrite, meaning upon entering the cooling press the microstructure was a matrix of ferrite and austenite [0082, Corquillet].  The examiner notes that the recitation of “only partial austenization of the dual phase steel occurs, yielding a matrix that includes ferritic and austenitic components when the dual phase steel enters the cooling press” is merely an instance of functional language which is considered to simply mean that the annealing is not held for so long at an austenizing temperature that the entire steel becomes austenite, absent concrete evidence to the contrary.  See MPEP 2173.05(g).  This functional language limitation is met as the steel only forms 25-75% austenite before cooling with the rest being ferrite, meaning only partial austenization of the steel occurred.
Regarding claim 2, Corquillet modified by Eguchi and Kami teaches heating blanks for a soak time above Ac1 and below Ac3 [0098, Corquillet] which examiner notes overlaps with the instantly claimed above “800°C and less than the Ac3 temperature” for any steel that has an Ac3 value above 800°C which includes, but is not limited to, the embodiments described in [0106, Corquillet] and [0113, Corquillet].  The examiner notes that the overlap between the annealing temperatures of Corquillet modified by Eguchi and Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Corquillet modified by Eguchi and Kami teaches that during annealing the soak time is dependent upon steel thickness, for a thickness of 0.3-3 mm the soak time is 10-1000 seconds [0080, Corquillet] and further as discussed the steel of Corquillet meets the limitation of partial austenization.  The examiner notes that the overlap of the soak time of the instant application and that of Corquillet modified by Eguchi and Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Corquillet does not specifically teach the tool used for annealing, however the examiner submits it would be obvious to one of ordinary skill in the art to use a furnace for the purpose of annealing because furnaces are well known heating apparatuses in the art of metallurgy to one of ordinary skill.  Alternatively, the use of a furnace as a method of annealing is taught by Kami [0038, Kami], the examiner notes that the use of the furnace can be considered a comparable device for annealing and so it would have been obvious to one of ordinary skill in the art to use a furnace for annealing the steel of Corquillet.  See MPEP 2143(I)(C).
Regarding claim 4, the examiner notes that the recitation “wherein the Ac3 value of the dual-phase steel is high enough that the degree of austenization occurring with the dwell and time and the temperature is between 50 volume % and 90 volume %” is an instance of functional language which is considered to merely require an Ac3 value, annealing temperature, and dwell time that achieves the instantly claimed austenite amount.  Since Corquillet modified by Eguchi and Kami teaches soaking at an annealing temperature to form 25-75% austenite by area, the examiner submits that overlapping values of Ac3 temperature, annealing duration, and temperature naturally flowing from Corquillet would have reasonably met the aforementioned function; and the examiner further notes that area measurements are equivalent to volume measurements in terms of microstructure measurements [0079, Corquillet].  The examiner notes that the overlap of the austenite content of the instant claim and that of Corquillet modified by Eguchi and Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5 and 9, Corquillet modified by Eguchi and Kami teaches a cooling rate in the forming tool at a rate high enough to form the desired microstructure, preferably greater than 10°C/sec [0081, Corquillet], the examiner notes that °C/sec and K/sec are equivalent.  The examiner notes that the overlap of the cooling rates of the instant claims and that of Corquillet modified by Eguchi and Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6-7, Corquillet modified by Eguchi and Kami teaches transferring the heated steel into a forming tool for forming and cooling immediately after heating and soaking [0058, Corquillet].  The examiner submits that this means the loading temperature should be about the same as the annealing temperature range, which as discussed above is between Ac1 and Ac3, because if the steel is “immediately” transferred to the forming tool then no time should pass in which the material would have cooled and thus the temperature when the steel is loaded into the tool should be about the same as it was when the annealing step ends.  As discussed above, Ac1 and Ac3 values that overlap with the instantly claimed Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet modified by Eguchi and Kami because Corquillet modified by Eguchi and Kami and the instant application disclose overlapping steel compositions, which means loading temperatures that overlap with the temperature range of 715°C and above would naturally flow from the steel of Corquillet modified by Eguchi and Kami.  The examiner notes that the overlap of the loading temperature of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Corquillet modified by Eguchi and Kami teaches steel comprising an aluminum content of 0.005-3.0 weight % [0045, Corquillet].  The examiner notes that the overlap of the aluminum content of the instant claim and that of Corquillet modified by Eguchi and Kami is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet, in view of Eguchi et al. (US 5,746,842) herein Eguchi, in further view of Kami et al. (JP 4640130 B2 machine translation referred to herein as English equivalent) herein Kami, as applied to claims 1-7 and 9-11 above, and further in view of Schwinghammer et al. (US 2014/0020795 A1), herein Schwinghammer.
As discussed above, independent claim 1 is obvious in view of Corquillet modified by Eguchi and Kami.  Corquillet modified by Eguchi and Kami does not disclose a loading temperature of 400-650°C, however the examiner submits that doing so would be obvious to one of ordinary skill in the art in view of Schwinghammer.  Schwinghammer teaches performing the quenching and forming at a lower temperature so as to achieve a delayed transformation of the austenite into martensite so as to avoid crack formation [0026, Schwinghammer] which occurs for steel blanks coated with zinc or a zinc alloy [0025, Schwinghammer].  Schwinghammer teaches to use a quenching and forming temperature in a range of 450-700°C [0044, claim 1, Schwinghammer].  Corquillet teaches the coating of steel with zinc or zinc alloys prior to cutting the steel into blanks [0056, Corquillet].  The examiner submits that it would be obvious to perform the delayed forming and quenching of steel as taught by Schwinghammer in order to avoid crack formation, and thus use a loading temperature of 450-700°C.  The examiner notes that the overlap of the loading temperatures of the instant claim and that of Corquillet modified by Schwinghammer is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments, see page 7 lines 21-24, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corquillet.  Applicant argued that the claimed Ac1 and Ac3 temperatures would not naturally (inherently) flow from the composition disclosed in Corquillet because they overlap with the range of compositions disclosed by the applicant [0052, instant spec].  The new grounds of rejection however are that overlapping Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet due to the steel composition of Corquillet overlapping with the steel composition of the instant application.
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the Ac1 and Ac3 temperatures are significantly influenced by the pressing conditions used to form the steel alloys, specifically the heating rate, and so one cannot argue that same or similar Ac1 and Ac3 temperatures can be determined due to overlapping steel compositions.  The examiner cannot concur.  Neither the applicant nor Corquillet disclose a specific heating rate range, and so one of ordinary skill in the art would treat both steels as using a normal heating process and so would have the same effect upon Ac1 and Ac3.  If applicant believes the heating rates are a critical step in the processing of the instant application, it is unclear to the examiner what heating rate ranges would be required to achieve the instantly claimed Ac1 and Ac3 temperatures.  Further applicant has disclosed that Ae1 and Ae3 are calculated and are then treated as essentially corresponding to the Ac1 and Ac3 temperatures, it is unclear what heating rate conditions would be required by applicant to allow for Ae1 and Ae3 to essentially correspond to the Ac1 and Ac3 temperatures.  Furthermore, applicant’s reference shows that Ac1 and Ac3 increase away from Ae1 and Ae3 as heating rate increases, as applicant only claims a lower limit of the Ac1 and Ac3 temperatures and applicant states that Ae1 and Ae3 essentially correspond to Ac1 and Ac3, if Corquillet uses a heating rate that causes Ac1 and Ac3 to deviate from Ae1 and Ae3 this will merely increase the overlap of the Ac1 and Ac3 values between Corquillet and the instant claim.
Applicant argues it is not correct to interpret applicant’s claims as necessarily encompassing all of the steel compositions disclosed in the specification [0052, instant spec] because Table 1 shows that steel alloys with acceptable compositions sometimes still do not have acceptable Ac1 and Ac3 temperatures.  The examiner cannot concur.  The instant specification discloses that the composition is “according to the invention”, further the instant specification uses a narrower composition range than the instant claims because the instant claims merely limit the composition to a steel comprising 0.5-2 weight% silicon and 0.5-1.5 weight% for claim 10, and as discussed above a person of ordinary skill in the art would recognize that Ac1 and Ac3 values are dependent upon the steel composition given normal processing parameters, and so the composition range detailed in the instant specification [0052, instant spec] is pertinent to the claim scope.  The examiner notes that the dependence of the Ac1 and Ac3 temperatures on the composition is supported by the instant specification as all of the steel alloys of Table 1 of the instant application that meet the composition of [0052, instant spec] also are “according to the invention”.
Applicant argues that Corquillet does not disclose a cooling press and only discloses a deep-drawing tool as the only forming tool example.  The examiner cannot concur.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).  As discussed above, Corquillet discloses the use of forming tool wherein the part is cooled within the tool [0026-0027, Corquillet] wherein the forming tool is “any tool that allows a part to be obtained from a blank” [0029, Corquillet] and the deep-drawing tool is merely an example and does not limit the forming tool to only deep-drawing tools.  The examiner notes that one of ordinary skill in the art would recognize that a press is a tool that allows a part to be obtained from a blank.
Applicant argues that Corquillet falls short of setting the Ac1 and Ac3 temperatures to any specific level or a cooling press for addressing sensitivities previously encountered using a cooling press.  The examiner cannot concur.  As discussed above, overlapping Ac1 and Ac3 temperatures would naturally flow from the steel of Corquillet and a cooling press is a type of a cooled forming tool which is disclosed by Corquillet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734